In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2115 
RODNEY ROLLINS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

JOSEPH WILLETT, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 13 C 7211 — James B. Zagel, Judge. 
                      ____________________ 

 SUBMITTED SEPTEMBER 22, 2014 — DECIDED OCTOBER 21, 2014 
                 ____________________ 

   Before CUDAHY, POSNER, and KANNE, Circuit Judges. 
    POSNER, Circuit Judge. This is an appeal from a judgment 
in favor of police officers, the chief of police, and the mayor 
of the Village of Glenwood, Illinois. They are the defendants 
in a  suit brought by Rodney Rollins  under  42 U.S.C. §  1983 
charging  an  unlawful  seizure.  Rollins  had  driven  into  the 
parking  lot  of  an  Aldi’s  grocery  store  and  gotten  out  of  his 
car when a police officer emerged from a police car that had 
pulled up behind him and ordered him to get back into his 
2                                                        No. 14‐2115 


car and show the officer his driver’s license, registration, and 
proof of insurance. He refused to cooperate with the officer, 
as  well  as  with  two  other  officers  who  later  arrived  at  the 
scene, was arrested, and two months later pleaded guilty to 
driving on a suspended or revoked license. He then brought 
this  suit,  charging  that  the  police  had  no  basis  for  ordering 
him back into his car, and that their doing so constituted an 
unreasonable seizure of him. The district court dismissed the 
suit  on  the  authority  of  Heck  v.  Humphrey,  512  U.S.  477 
(1994), which held that a section 1983 suit can’t be brought if 
a  judgment  in  favor  of  the  plaintiff  would  imply  that  his 
conviction in a prior proceeding had been invalid. Or as ex‐
plained in a later Supreme Court decision, “civil tort actions 
are  not  appropriate  vehicles  for  challenging  the  validity  of 
outstanding  criminal  judgments.  Congress  …  has  deter‐
mined that habeas corpus is the appropriate remedy for state 
prisoners attacking the validity of the fact or length of their 
confinement,  and  that  specific  determination  must  override 
the general terms of § 1983.” Wallace v. Kato, 549 U.S. 384, 392 
(2007)  (citations  and  internal  quotation  marks  omitted).  So 
suppose  a  defendant  convicted  of  possessing  illegal  drugs 
found  on  his  person  sued  the  officer  who  had  found  the 
drugs,  alleging  that  the  officer  planted  them.  If  he  won  the 
suit,  it  would  imply  the  invalidity  of  his  drug  conviction. 
The  suit  would  therefore  be  barred  by  the  rule  of  Heck  v. 
Humphrey. See, e.g., Okoro v. Callaghan, 324 F.3d 488 (7th Cir. 
2003). 
    This  case  is  different.  Rollins  pleaded  guilty.  There  isn’t 
any  doubt  that  he  was  guilty—that  he’d  been  driving  on  a 
suspended or revoked license. If he can prove that the action 
of the police in forcing him to get back in his car and show 
them  his  driving  papers  was  unconstitutional,  that  cannot 
No. 14‐2115                                                          3 


change the fact that  he  was driving  without a  valid  license. 
Illegal  searches  and  seizures  frequently  turn  up  irrefutable 
evidence of guilt. The evidence can be suppressed if the gov‐
ernment attempts to present it at trial, but there was no trial. 
A finding that the defendant was illegally seized—the find‐
ing he seeks in this suit—would therefore have no relevance 
to the validity of his guilty plea and ensuing conviction. 
    The case is like Reynolds v. Jamison, 488 F.3d 756 (7th Cir. 
2007).  The  plaintiff  had  pleaded  guilty  to  telephone  harass‐
ment and then brought a false‐arrest claim. Whether the ar‐
resting officer had probable cause to arrest the plaintiff had 
no bearing on the validity of the guilty plea and conviction, 
and  so Heck was  irrelevant. Id.  at 767.  Lockett v. Ericson,  656 
F.3d 892 (9th Cir. 2011), is similar. The plaintiff had pleaded 
nolo  contendere  to  charges  that  he  was  driving  under  the 
influence  and  then  sued  the  police  for  having  searched  his 
home without probable cause and in the course of the search 
having  obtained  evidence  concerning  the  DUI  charge.  The 
court held that whether the search had been unlawful could 
not  affect  the  plaintiffʹs  conviction  because  the  conviction 
had not been based on any evidence introduced against him, 
so  again  Heck  was  inapplicable.  Id.  at  896–97.  And  in  this 
case as well. 
    The  district  judge  did  say  that  the  “plaintiff  should  also 
understand  that  his  remaining  claims  fail,  even  if  they  are 
not  Heck‐barred,”  such  as  his  claim  that  the  police  had  un‐
lawfully  demanded  that  he  show  them  his  driver’s  license 
and  when  he  refused  ordered  him  out  of  the  car  and  sub‐
jected  him  to  a  full  custodial  search  and  arrest.  But  the 
judge ignored the fact that there was no evidence that the 
police  had  seized  the  plaintiff  lawfully  by  ordering  him 
4                                                    No. 14‐2115 


back  into  his  car—the  action  that  precipitated  his  arrest, 
thus extending the seizure. 
   The case must be remanded for reconsideration of the 
plaintiff’s Fourth Amendment claim, unclouded by Heck.  
                                     REVERSED AND REMANDED.